DETAILED ACTION

This office action is in response to Remarks and Amendments After Final Action filed December 14, 2021 in regards to a 371 application filed January 24, 2019 claiming priority to PCT/IN2017/050313 filed July 28, 2017 and foreign application IN201611025821 filed July 28, 2016.  Claims 1-2 and 13-20 have been elected with traverse.  Claims 3-12 are withdrawn as non-elected. Claims 1, 2, and 5 have been amended. Claims 1-2 and 13-20 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                Election/Restrictions
Claims 1-2 and 13-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 8, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest references: Kubota et al. (JP2001036110A) and Hiroo et al. (EP0973181 A1).  
Kubota et al. and Hiroo et al. disclose the squaraine dye of 5-Carboxy-2-[[3-[(1,3-dihydro-1,3,3-trimethyl-2H-indol-2-ylidene)methy]]-2-hydroxy- 4-oxo-2-cyclobuten-1-ylidene]methy] ]-1,3,3-trimethyl-3H-indolium wherein R1-R6 are methyl, R7-R13 are hydrogen, and X is –COOH of the instant formula (1).

    PNG
    media_image1.png
    248
    870
    media_image1.png
    Greyscale


However, Kubota et al. and Hiroo et al. do not teach or fairly disclose the squaraine dye of Formula (I):

    PNG
    media_image2.png
    158
    396
    media_image2.png
    Greyscale

wherein at least one of R1-R6 is a straight or branched C2 to C20 alkyl chain.  Applicants demonstrate superior and unexpected results wherein the performance of the dye sensitized solar cells (DSSCs) comprising R1-R6 of a straight or branched C2-C20 alkyl chain exhibited efficiencies (ƞ) ranging from 4.39% to 6.22% which is significantly higher than the efficiency (ƞ) of the chemical structure of Kubota et al. and Hiroo et al. of 2.91%. 
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763                                                                                                                                                                                                        
/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763